Title: From John Quincy Adams to Thomas Boylston Adams, 29 April 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N: 16.
St: Petersburg 29. April 1811.

I am informed that a vessel belong to Mr: W. R. Gray, called the Washington, which sailed from Boston the 20th. or 28th: of February last has arrived at Baltic-Port, not more than two hundred miles distant from this place, and is expected at Cronstadt as soon as the Navigation of the gulph will be entirely clear—We had heard a week or ten days since the arrival of this vessel at Elseneur, and have all been from that time on the tiptoe of expectation for letters from our friends at Quincy; which we think it impossible but that she must have on board—The river Neva pass’d from the solid to the fluid state six days ago, but the Ice from Lake Ladoga has yet to float down; which usually happens from ten days to a fortnight after the breaking up of the Ice at the City—Untill that happens the gulph is not considered as navigable; so that we have yet about a fortnight to look forward for the arrival of the Washington at Cronstadt.
In the mean time having an opportunity to write by two of our Countrymen who are going to Gothenburg, and thence directly or indirectly to the United States, I shall not suffer it to escape me, and in addition to all the rules for improving the speed and frequency of our Correspondence which I have adopted and recommended to you before, I now add that of writing a few lines at the latest possible hour before the departure of the person by whom the letter is to go—I cannot indeed promise always to practice upon this rule with you; because I have a public Correspondence to which my duty requires that on every occasion my first attention should be paid—Neither would I be understood to exact it very rigorously of you in return; because it might make it necessary for you to be more constantly and severely upon the alert than the importance of the object may require—But as a rule to be born in mind, and practiced upon whenever it may be not inconvenient, I think it will contribute to the result at which I aim.
As promotive to the same end, I send you a list of all the letters that I have received from you since I sailed from Charlestown, marking their dates, the days of their reception, and the time intervening between the two periods—By this you will perceive that the average of time between the date and reception, of the seven letters received is five months—To this I add a list of the letters which I have written to you—From which you will ascertain whether you have received them all, and if you marked the several dates of their reception you can draw a similar average of the time that they were upon their passage—Since the adoption of the rules, I find that I have written much more frequently than before—Time slides away so insensibly that I should scarcely have imagined, had I not brought this list before my eyes that from June to September last and from October to February I had not written to you—I did indeed in the intervals write several times to my Mother, so that since last July I think you can scarcely ever have been a full month without hearing from us.
Besides the motive of quickening the circulation of our correspondence, I have another reason for entering into these minutiae—As this Country is absolutely locked up against all intercourse by sea upwards of seven months of every year, and as one of my public duties is to give information as frequent and as recent as I can, I have been naturally put upon the search for expedients to transmit letters and despatches—The political state of Europe is continually multiplying and varying obstacles to the communication, in addition to those of Nature; and I would willingly persuade our Government if I could that their Communications with their public agents in Europe ought to be more active and expeditious than I have ever known them; and as this unquestionably of all Europe the spot with which the difficulties of Communication are the greatest, I have been constantly upon the watch for means to remove them as much as possible.
Your letter of 24. September is yet the last which I have received; and from my dear Mother I have none later than 25. July. As the world of waters is again open before us I hope we shall now hear from you very often during the navigating Season. At least I have no doubt but we shall have vessels from the United States, arriving here in swarms, if the English, the French, the Danes and Swedes will let them come—Indeed they might dispense with the permission of all these Nations except the first; but without their leave none will reach a Russian Port.—The trade however according to all appearance will be good for Nothing, and much more probably a source of loss than of profit—First because it will be, as it already is overstocked; and secondly because it will ere long labour under the double burthen of highly aggravated duties and of English fellow-customers, in competition—They hitherto have been excluded; but as an immediate War between France and Russia is considered as unavoidable, the Peace between Russia and Great Britain will follow of course—I can hardly say this to you now without indiscretion, because to this day there has been no public manifestation of the slightest misunderstanding between the Cabinets of the Tuileries and of St: Petersburg—But you know the fashion of modern War is to strike before they speak, and it is highly probable that you will hear of actual hostilities between the Russian and French armies, before you receive this Letter.—The Condition of the Ports on the Baltic and Gulf of Finland will then depend upon the Fortunes of the Campaign—On this subject I do not think it prudent to say more at present.
We are in hourly expectation of hearing the arrival of Mr: Livingston as Minister in France, and of Mr: Irving, in the same capacity at Copenhagen. Neither of those Gentlemen will find his Mission a bed of Roses. The one will be extremely dependent as to its result upon the other.—The policy of France is at this time as hostile to the United States as it ever was since our existence as a Nation.—We hear and I most sincerely hope truly, that the Non-importation act which was proposed in Congress before the discovery of what the French Government intended by the professed revocation of the Decrees of Berlin and of Milan did not eventually pass.—It was a trap to catch us into a War with England—A War which England most richly deserves, but which would on our part be more than ever impolitic at this time—
Mr: Pinkney has taken leave at the English Court, and by this time I suppose is far advanced upon his passage home—The British Ministers however say that the Negotiations are not yet at an end, but that they have sent out new propositions by Mr: Foster, who goes as Minister Plenipotentiary—I have no hopes that these propositions will be acceptable or admissible, but I hope Foster will behave himself better than Jackson; that he will spare his Country’s partizans in Congress and the Massachusetts Legislature, the degradation of proclaiming themselves the satellites of his insolence, and that he will not undertake to instruct the Antient and Honourable Artillery company of Boston at a public dinner where he is their guest, against, whom they are to draw their swords, meaning particularly as he and they know, against their own Government.
I am yet waiting for Instructions from Washington to ascertain precisely the time when we are to embark upon our return home.—But I have still the prospect of being detained here another Winter.—I had taken a lease of the house in which we now reside for two years from the first of last June Old Style, and this lease has accordingly a little more than a year to run—But he Emperor of Russia has just now some occasion for the house, and is in Treaty with the owner to purchase it, for the Crown. By the Laws of the Country the sale of a dwelling House annuls all leases, and so at the expiration of my first year I shall have to look out for a new habitation.—Our intention at present is to take a house for the Summer in the neighbourhood of the City, and to seek at leisure for another Winter-Residence.—We shall find none either so comfortable or so cheap as that in which we are.—We are as well, as, all things considered, can be expected; and ever affectionately your’s.
A. List of Letters received from you since 5. Augt: 1809.
Dates. Time of Passage Reception.
1809.August11.4. MonthsDays.1809.Decr:11.Novr:62151810.     Jany:21 1810Jany:12420June1Feby:20519Augt:8March27625Octr:22May7529Septr24651811March29.List of Letters written by me to you since 5. Augt: 1809.1809. Number1.Augt:16.1810. Feby:5.Cypher.1811. Number11.Feby:2.Septr:24. Dup. Number5.Feby1412March52.Octr:286.April2113173.Novr287.June3014294.Decr:148.Septr:815April10.
9.Octr:23.1629.10.27
